UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7054


JAMES GREGORY ARMISTEAD,

                     Petitioner - Appellant,

              v.

WARDEN HERRING,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:21-hc-02010-D)


Submitted: November 9, 2021                                 Decided: December 22, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James G. Armistead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Gregory Armistead seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2254 petition as an unauthorized, successive § 2254 petition. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A); Jones v. Braxton, 392 F.3d 683, 688 (4th Cir. 2004). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural

grounds, the prisoner must show both that the dispositive procedural ruling is debatable

and the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Armistead has not

made the requisite showing.       Accordingly, we deny his motion for a certificate of

appealability, deny his recusal motion, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2